  Case 7:16-cv-00108-O Document 177 Filed 10/15/19                     Page 1 of 1 PageID 4761


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

 FRANCISCAN ALLIANCE, INC., et al.,              §
                                                 §
        Plaintiffs,                              §
                                                 §
 v.                                              §    Civil Action No. 7:16-cv-00108-O
                                                 §
 ALEX M. AZAR II, Secretary of the               §
 United States Department of Health and          §
 Human Services; and UNITED STATES               §
 DEPARTMENT OF HEALTH AND                        §
 HUMAN SERVICES,                                 §
                                                 §
        Defendants.                              §


                                             ORDER

       The Court issued its Order granting Putative Intervenors’ Motion to Intervene and partially

granting Plaintiffs’ Motions for Summary Judgment (ECF No. 175) and its Final Judgment holding

that Nondiscrimination in Health Programs & Activities (“the Rule”), 81 Fed. Reg. 31376 (May

18, 2016), codified at 45 C.F.R. § 92, violates the APA and RFRA (ECF No. 176). Therein, the

Court severed Plaintiffs’ APA and RFRA claims from their Title VII, Spending Clause, First

Amendment, Tenth Amendment, and Eleventh Amendment claims. The Court now STAYS the

case involving Plaintiffs’ Title VII, Spending Clause, First Amendment, Tenth Amendment, and

Eleventh Amendment pending notice by the parties that these claims should go forward. The case

shall be administratively closed until further order from the Court.

       SO ORDERED on this 15th day of October, 2019.


                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE
